DETAILED ACTION
This office action is in response to amendment filed on 10/11/2022.
Claims 1, 3, 5, 7 – 11, 13, 15 and 17 – 20 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 9 and 11 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al (US 20110023049, prior art part of IDS filed on 5/13/2021, hereinafter Dettinger), in view of Suzuki (US 20150082314).

As per claim 1, Dettinger discloses: A method for operating a computer system for performing time-bounding execution of a workflow, the workflow comprising a plurality of workload tasks, the computer system comprising at least a central processing unit (CPU) and at least one specialized processor having a parallelized computing architecture, the method comprising operating the CPU to: 
identify a resource requirement for executing each workload task of the plurality of workload tasks; (Dettinger [0027]: “While metadata conventionally provided within a workflow definition may include information necessary to run all workflow tasks on a common node, such as an identification of inputs required to perform a task and/or an identification of outputs generated by a task, the task metadata 126 may include additional information, not conventionally provided, allowing the dispatcher 120 to optimize workflow execution within the grid environment 100. For example, the task metadata 126 may include an indication of the computing resources required for execution of each task (e.g., CPU, memory, and/or operating system requirements), which may allow the dispatcher 120 to identify and dispatch tasks to nodes 112 having sufficient computing resources 114”; [0030]: “At step 206, the dispatcher 120 may pre-process the workflow based on the task metadata 126. As an example, for some embodiments, the dispatcher 120 may assemble a list of tasks to be performed in descending order based on the amount of computing resources required (e.g., amount of memory, CPU requirements, etc.). As another example, the dispatcher 120 may identify a set of tasks that may be run in parallel and, thus, dispatched to separate nodes 112 for execution”. Examiner notes that the nodes are mapped to the claimed specialized processor having a parallelized computing architecture.)
determine a resource constraint for the at least one specialized processor; (Dettinger [0035]: “the resource requirements of a next task to be performed are identified and, at step 304, the next available node is identified. If the next available node does not have sufficient resources to efficiently run the next task, as determined at step 306, dispatching of that task is deferred (or delayed)”. Examiner notes that insufficient resource to run the task is mapped to the claimed resource constraint.)
based on the resource requirement and the resource constraint, determine whether the at least one specialized processor can execute at least one workload task of the plurality of workload tasks, wherein if the at least one specialized processor can execute at least one workload task, transmit the at least one workload task to the at least one specialized processor for execution, (Dettinger [0031]: “the dispatcher 120 monitors the current state of the grid 110, for example, to determine what computing resources 114 of what nodes 112 are available. At step 210, the dispatcher 120 dispatches one or more tasks based on the current state of the grid 110 and the task metadata 126. For some embodiments, the dispatcher 120 may be configured to optimize assignments of tasks to nodes taking into account both static features of each node, as well as dynamic features. Examples of static node features may include a type of processor, operating system and/or middleware infrastructure for a given node. Examples of dynamic features may include available CPU capacity, memory, paging rates, and the like. In any case, given the information available in the task metadata 126, the dispatcher 120 may be able to more effectively assign tasks in a workflow to nodes 112, based on their available computing resources 114”.)
Dettinger did not explicitly disclose:
wherein the determine whether the at least one specialized processor can execute at least one workload task of the plurality of workload tasks further comprises determining whether the specialized processor can execute the at least one workload task within a predetermined time;
otherwise, based on the resource requirement and the resource constraint associated with one or more remaining workload tasks, the method comprises operating the CPU to select one of: configuring the at least one specialized processor to execute the one or more remaining workload tasks, and transmit the one or more remaining workload tasks for execution on the at least one specialized processor, and executing, at the CPU, the one or more remaining workload tasks.
However, Suzuki teaches:
wherein the determine whether the at least one specialized processor can execute at least one workload task of the plurality of workload tasks further comprises determining whether the specialized processor can execute the at least one workload task within a predetermined time; (Suzuki [0077]: “the first task placement section 11 determines whether or not a task to be executed next to the placement-target task can be executed within a scheduling foreseeable period (S4)”.)
otherwise, based on the resource requirement and the resource constraint associated with one or more remaining workload tasks, the method comprises operating the CPU to select one of: configuring the at least one specialized processor to execute the one or more remaining workload tasks, and transmit the one or more remaining workload tasks for execution on the at least one specialized processor, and executing, at the CPU, the one or more remaining workload tasks. (Suzuki [0080]; “Next, the second task placement section 12 determines core allocations with respect to a task group consisting of remaining tasks having not been placed by the first task placement section 11, by referring to the task-set parameters (S5). As described above, for example, the second task placement section 12 may perform task placement processing for minimizing the number of dependencies among cores with respect to the task group consisting of remaining unplaced tasks”; [0081]: “ Next, the second task placement section 12 outputs, as a result of the task placement processing, core allocations each associated with a corresponding one of the tasks executable within the scheduling foreseeable period and having been determined by the first task placement section 11, as well as core allocations each associated with a corresponding one of the remaining tasks and having been determined by the second task placement section 12 (S6)”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Suzuki into that of Dettinger in order to determine whether the specialized processor can execute the at least one workload task within a predetermined time, otherwise, based on the resource requirement and the resource constraint associated with one or more remaining workload tasks, the method comprises operating the CPU to select one of: configuring the at least one specialized processor to execute the one or more remaining workload tasks, and transmit the one or more remaining workload tasks for execution on the at least one specialized processor, and executing, at the CPU, the one or more remaining workload tasks. Suzuki has shown that applicants have merely claimed commonly known scheduling methods combined to achieve a predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Dettinger and Suzuki further teach:
The method of claim 1, wherein the at least one specialized processor is selected from the group consisting of a graphic processing unit (GPU), a neural processing unit (NPU), a tensor processing unit (TPU), a neural network processor (NNP), an intelligence processing unit (IPU) or a vision processing unit (VPU). (Dettinger [0023])

As per claim 3, Dettinger and Suzuki further teach:
The method of claim 1, further comprising operating the at least one specialized processor to execute the at least one workload task to generate one or more corresponding execution states. (Dettinger [0040]: “Generally speaking, the process of recall stops the task, collects its current execution state (which can include copying relevant memory structures involved in the task) and passes that information back to the dispatcher 120 for use in redeploying the task to a new (e.g., optimal) node within the grid. An optimized version of this recall and re-deploy may be a direct node to node redeploy based on a directive from the dispatcher 120 (e.g., this recall may be considered more like a transfer)”.)

As per claim 4, Dettinger and Suzuki further teach:
The method of claim 3, wherein the computer system further comprises a memory storage in communication with the CPU and at the at least one specialized processor, and the method further comprises operating the at least one specialized processor to store the one or more execution states in the memory storage. (Dettinger [0040]: “Generally speaking, the process of recall stops the task, collects its current execution state (which can include copying relevant memory structures involved in the task) and passes that information back to the dispatcher 120 for use in redeploying the task to a new (e.g., optimal) node within the grid. An optimized version of this recall and re-deploy may be a direct node to node redeploy based on a directive from the dispatcher 120 (e.g., this recall may be considered more like a transfer)”.)

As per claim 5, Dettinger and Suzuki further teach:
The method of claim 4, further comprising receiving, from the at least one specialized processor, one or more execution states associated with the at least one workload task following execution. (Dettinger [0040]: “Generally speaking, the process of recall stops the task, collects its current execution state (which can include copying relevant memory structures involved in the task) and passes that information back to the dispatcher 120 for use in redeploying the task to a new (e.g., optimal) node within the grid. An optimized version of this recall and re-deploy may be a direct node to node redeploy based on a directive from the dispatcher 120 (e.g., this recall may be considered more like a transfer)”.)

As per claim 6, Dettinger and Suzuki further teach:
The method of claim 5, wherein receiving the one or more execution states comprises: retrieving, by the CPU, the one or more execution states from the memory storage. (Dettinger [0040]: “Generally speaking, the process of recall stops the task, collects its current execution state (which can include copying relevant memory structures involved in the task) and passes that information back to the dispatcher 120 for use in redeploying the task to a new (e.g., optimal) node within the grid. An optimized version of this recall and re-deploy may be a direct node to node redeploy based on a directive from the dispatcher 120 (e.g., this recall may be considered more like a transfer)”.)

As per claim 7, Dettinger and Suzuki further teach:
The method of claim 1, wherein the resource requirements for executing each workload task of the plurality of workload task comprise at least one of memory availability requirement or processing capacity requirement. (Dettinger [0030]: “At step 206, the dispatcher 120 may pre-process the workflow based on the task metadata 126. As an example, for some embodiments, the dispatcher 120 may assemble a list of tasks to be performed in descending order based on the amount of computing resources required (e.g., amount of memory, CPU requirements, etc.). As another example, the dispatcher 120 may identify a set of tasks that may be run in parallel and, thus, dispatched to separate nodes 112 for execution”.)

As per claim 8, Dettinger and Suzuki further teach:
The method of claim 1, wherein the resource constraints for the each workload task of the plurality of workload task comprise at least one of a memory availability constraint or a processing capacity constraint. (Dettinger [0030]: “At step 206, the dispatcher 120 may pre-process the workflow based on the task metadata 126. As an example, for some embodiments, the dispatcher 120 may assemble a list of tasks to be performed in descending order based on the amount of computing resources required (e.g., amount of memory, CPU requirements, etc.). As another example, the dispatcher 120 may identify a set of tasks that may be run in parallel and, thus, dispatched to separate nodes 112 for execution”.)

As per claim 9, Dettinger and Suzuki further teach:
The method of claim 1, wherein the pre-determined time corresponds to a healthy case execution time (HCET). (Dettinger [0033]: “As another example, the execution time of one or more particular tasks may be tracked and stored as metadata which may assist the dispatcher in task scheduling (e.g., assuming two given tasks do not need to be performed in any particular order, the task requiring the most execution time may be scheduled for dispatched first or dispatched to a node having the most available computing resources 114). In some cases execution times of the same task on different nodes may be recorded as metadata, which may allow an optimal node for executing the task to be chosen at a later time if multiple nodes are available”.)
As per claim 11, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 9 and is therefore rejected under the same rationale.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger and Suzuki, in view of Anderson et al (US 20150143364, hereinafter Anderson.

As per claim 10, Dettinger and Suzuki did not teach:
The method of claim 1, wherein configuring the at least one specialized processor comprises at least one of: increase the number of compute resources associated with the at least one specialized processor for executing the at least one remaining workload task, terminating execution of one or more low priority workload tasks on the at least one specialized processor, configuring the one or more low priority workload tasks executing on the at least one specialized processor to use less compute resources.
However, Anderson teaches:
The method of claim 1, wherein configuring the at least one specialized processor comprises at least one of: increase the number of compute resources associated with the at least one specialized processor for executing the at least one remaining workload task, terminating execution of one or more low priority workload tasks on the at least one specialized processor, configuring the one or more low priority workload tasks executing on the at least one specialized processor to use less compute resources. (Anderson [0072]: “In operation 514, the virtualization manager can determine whether the resources of the low priority VM on the current host can be reduced. In various embodiments, the resources can be reduced if the performance of the low priority VM is below a particular shrinkage threshold, and the resource reduction is allowed by a system policy. The system policy can allow or disallow the shrinking of a particular low priority VM”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Anderson into that of Dettinger and Suzuki in order to either increase the number of compute resources associated with the at least one specialized processor for executing the workflow, terminating execution of low priority workloads on the at least one specialized processor or configuring low priority workloads executing on the at least one specialized processor to use less compute resources. Anderson has shown that the claimed limitations are merely commonly known and used methods for load balancing, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
As per claim 20, it is the system variant of claim 10 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196